Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 1of11

EXHIBIT A
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 2 of 11

Ogor Okoye

From: Ogor Okoye

Sent: Monday, May 10, 2021 1:24 PM

To: Travis Pregent

Subject: Re: Umuoji Improvement Union North America Inc. v. UIU (NA) Inc. et. al 1:20-cv-12229-
NMG

Attorney Pregent,

In light of the court's order last week, | had a meeting with the defendants and their members last night and they want
this matter resolved as expeditiously as possible given the fact that they do not want to continue expending money in
court when they have a medical facility in dire need of equipment’s and many people depending on the life-saving care
that medical facility would be providing. They wanted me to propose a meeting between 4 of their members with four
of our members in an attempt to settle these claims outside of the court.

While they are not opposed to the court’s proposed appointment of a master, they are unwilling to expend the costs of
going through this route when the monies should go towards the medical center. Please advise on whether your clients
are amenable to this proposal so that | would know how to proceed going forward.

Best,
Ogor Winnie Okoye

BOS Legal, LLC.

Attorneys & Counselors at Law
20 Central Ave, Ste. 513

Lynn, MA 01901

Tel/Fax: (781) 596-0151
www.boslegals.com

IMPORTANT NOTICE: The information in this transmission is confidential, and is intended only for the recipient(s) listed
above.

CONFIDENTIALITY NOTICE: 18 U.S.C. 2510 et seq. provides federal criminal and civil penalties for the unauthorized
reading of this e-mail if you are not the intended recipient named above. This message is confidential and may be
privileged. If you are not the intended recipient or his/her agent, please notify us immediately by telephone (781) 596-
0151. Any review, dissemination, distribution or copying of this document by anyone other than the intended recipient
is unauthorized. The review of this information by any individual other than the intended recipient shall not constitute a
waiver of the attorney-client, work product, joint defense, and/or other applicable privileges.

 
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 3 of 11

Ogor Okoye

From: Ogor Okoye

Sent: Monday, May 10, 2021 2:02 PM

To: Travis Pregent

Subject: RE: Umuoji Improvement Union North America Inc. v. UIU (NA) Inc. et. al 1:20-cv-12229-
NMG

Attorney Pregent,

| was confused when | received your email about your proposed mediators. In any case, as stated in my email, we are
agreeable to the court’s proposal relative to the appointment of a special master whose role would be to supervise the
emergency meeting of the membership to choose managers of the organization, oversee the adoption of a new and
comprehensible bylaws and make a written report to the court.

Our first proposal would be speaking with the other side where each side brings out 4 individuals in an attempt to
resolve this. Should this option not be acceptable to your clients, then of course, the court’s order as stated above would
be our next consideration. My clients are | do not have funds to continue with endless litigation when there is a medical
center that needs equipments.

| would wait to hear back from you.

Best,

Ogor Winnie Okoye

From: Travis Pregent <Travis@pregentlaw.com>

Sent: Monday, May 10, 2021 1:52 PM

To: Ogor Okoye <owo @boslegals.com>

Subject: Re: Umuoji Improvement Union North America Inc. v. UIU (NA) Inc. et. al 1:20-cv-12229-NMG
Attorney Okoye:

| must have sent my email around the same time you sent yours. In any event, | will discuss your email with my client
and get back to you.

Sincerely,
Travis
On Mon, May 10, 2021 at 1:24 PM Ogor Okoye <owo@boslegals.com> wrote:

Attorney Pregent,

In light of the court’s order last week, | had a meeting with the defendants and their members last night and they want
this matter resolved as expeditiously as possible given the fact that they do not want to continue expending money in
court when they have a medical facility in dire need of equipment’s and many people depending on the life-saving care
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 4 of 11

that medical facility would be providing. They wanted me to propose a meeting between 4 of their members with four
of our members in an attempt to settle these claims outside of the court.

While they are not opposed to the court’s proposed appointment of a master, they are unwilling to expend the costs of
going through this route when the monies should go towards the medical center. Please advise on whether your clients
are amenable to this proposal so that | would know how to proceed going forward.

Best,

Ogor Winnie Okoye

BOS Legal, LLC.

Attorneys & Counselors at Law
20 Central Ave, Ste. 513

Lynn, MA 01901

Tel/Fax: (781) 596-0151

www.boslegals.com

IMPORTANT NOTICE: The information in this transmission is confidential, and is intended only for the recipient(s) listed
above.

CONFIDENTIALITY NOTICE: 18 U.S.C. 2510 et seq. provides federal criminal and civil penalties for the unauthorized
reading of this e-mail if you are not the intended recipient named above. This message is confidential and may be
privileged. If you are not the intended recipient or his/her agent, please notify us immediately by telephone (781) 596-
0151. Any review, dissemination, distribution or copying of this document by anyone other than the intended recipient
is unauthorized. The review of this information by any individual other than the intended recipient shall not constitute
a waiver of the attorney-client, work product, joint defense, and/or other applicable privileges.
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 5of11

Travis T. Pregent, Esq.
PREGENT LAW

One State Street, Suite 1200, Boston, MA 02109

One Hundred Cummings Center, Suite 207P, Beverly, MA 01915
Office. 978.387.3256 | Cell. 978-317-2203 | Fax. 978.633.9048
travis(@pregentlaw.com

www.pregentlaw.com

The documents included with this electronic mail transmission contain information from the law firm of Pregent Law which is confidential and/or privileged. This
information is intended to be for the use of the addressee only. Note that any disclosure, printing, photocopying, distribution or use of the contents of this e-mailed
information by persons other than the addressee or an agent of the addressee, is unauthorized and prohibited. If you have received this electronic mail in error
please notify us via electronic mail reply to the sender or by telephone (978-381-3256) immediately
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 6 of 11

Ogor Okoye

From: Ogor Okoye

Sent: Monday, May 10, 2021 2:03 PM
To: Travis Pregent

Subject: RE: Mediator

Attorney Pregent,
Kindly find my response in the other email.
Best,

Ogor Winnie Okoye

 

BOS Legal Group, LLC.
(781)-596-0151

20 Central Avenue, Ste. 513
Lynn, MA 01901

http: //www.boslegals.com

 

IMPORTANT NOTICE: The information in this transmission is confidential, and is intended only for the recipient(s) listed
above.

CONFIDENTIALITY NOTICE: 18 U.S.C. 2510 et seq. provides federal criminal and civil penalties for the unauthorized
reading of this e-mail if you are not the intended recipient named above. This message is confidential and may be
privileged. If you are not the intended recipient or his/her agent, please notify us immediately by telephone (781) 596-
0151. Any review, dissemination, distribution or copying of this document by anyone other than the intended recipient
is unauthorized. The review of this information by any individual other than the intended recipient shall not constitute a
waiver of the attorney-client, work product, joint defense, and/or other applicable privileges.

From: Travis Pregent <Travis@pregentlaw.com>
Sent: Monday, May 10, 2021 1:36 PM

To: Ogor Okoye <owo @boslegals.com>
Subject: Mediator

Attorney Okoye:

Pursuant to the Court's Preliminary Injunction and Order of May 4, 2021, my clients will agree to retain a mediator and |
have included below a list of three possible options:

Bonnie McCloud, Ret.
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 7 of 11

Nancy Staffier-Holtz, Ret.
Brad Honoroff

Please let me know if your clients agree to a mediator and if you have any preferences regarding the same.
Sincerely,

Travis

Travis T. Pregent, Esq.
PREGENT LAW

One State Street, Suite 1200, Boston. MA 02109

One Hundred Cummings Center, Suite 207P, Beverly, MA 01915
Office. 978.381.3256 | Cell. 978-317-2203 | Fax. 978.633.9048
travis(@pregentlaw.com

www.pregentlaw.com

The documents included with this electronic mail transmission contain information from the law firm of Pregent Law which is confidential and/or privileged. This
information is intended to be for the use of the addressee only. Note that any disclosure. printing. photocopying. distribution or use of the contents of this e-mailed
information by persons other than the addressee or an agent of the addressee. is unauthorized and prohibited. If you have received this electronic mail in error
please notify us via electronic mail reply to the sender or by telephone (978-381-3256) immediately
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 8 of 11

Ogor Okoye

From: Travis Pregent <Travis@pregentlaw.com>

Sent: Wednesday, May 12, 2021 10:51 AM

To: Ogor Okoye

Subject: Re: Umuoji Improvement Union North America Inc. v. UIU (NA) Inc. et. al 1:20-cv-12229-
NMG

Attorney Okoye:

My client's are willing to re-extend their previous offer containing the following terms:
1. Defendants agree to stop using the Umuoji Improvement Union ("UIU") name;
2. Defendants agree to stop using UIU's IRS tax identification number; and

3. All pending litigation be dismissed with prejudice

If you/your clients do not agree to this offer and do not wish to appoint a mediator then, pursuant to the Court's Order,
a master will be appointed with both sides responsible for costs.

Sincerely,
Travis
On Mon, May 10, 2021 at 2:02 PM Ogor Okoye <owo@boslegals.com> wrote:

Attorney Pregent,

| was confused when | received vour email ahout vour nranosed mediators In anv case as stated in mv email we arersesmen ess

Our first proposal would be speaking with the other side where each side brings out 4 individuals in an attempt to
resolve this. Should this option not be acceptable to your clients, then of course, the court’s order as stated above
would be our next consideration. My clients are | do not have funds to continue with endless litigation when there is a
medical center that needs equipments.

| would wait to hear back from you.

Best,

 
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 9 of 11

Ogor Winnie Okoye

From: Travis Pregent <Travis@pregentlaw.com>

Sent: Monday, May 10, 2021 1:52 PM

To: Ogor Okoye <owo @boslegals.com>

Subject: Re: Umuoji Improvement Union North America Inc. v. UIU (NA) Inc. et. al 1:20-cv-12229-NMG

Attorney Okoye:

| must have sent my email around the same time you sent yours. In any event, | will discuss your email with my client
and get back to you.

Sincerely,

Travis

On Mon, May 10, 2021 at 1:24 PM Ogor Okoye <owo@boslegals.com> wrote:

Attorney Pregent,

In light of the court’s order last week, | had a meeting with the defendants and their members last night and they
want this matter resolved as expeditiously as possible given the fact that they do not want to continue expending
money in court when they have a medical facility in dire need of equipment’s and many people depending on the life-
saving care that medical facility would be providing. They wanted me to propose a meeting between 4 of their
members with four of our members in an attempt to settle these claims outside of the court.

While they are not opposed to the court’s proposed appointment of a master, they are unwilling to expend the costs
of going through this route when the monies should go towards the medical center. Please advise on whether your
clients are amenable to this proposal so that | would know how to proceed going forward.

Best,
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 10 of 11

Ogor Winnie Okoye

BOS Legal, LLC.

Attorneys & Counselors at Law
20 Central Ave, Ste. 513

Lynn, MA 01901

Tel/Fax: (781) 596-0151

www.boslegals.com

IMPORTANT NOTICE: The information in this transmission is confidential, and is intended only for the recipient(s)
listed above.

CONFIDENTIALITY NOTICE: 18 U.S.C. 2510 et seq. provides federal criminal and civil penalties for the unauthorized
reading of this e-mail if you are not the intended recipient named above. This message is confidential and may be
privileged. If you are not the intended recipient or his/her agent, please notify us immediately by telephone (781) 596-
0151. Any review, dissemination, distribution or copying of this document by anyone other than the intended
recipient is unauthorized. The review of this information by any individual other than the intended recipient shall not
constitute a waiver of the attorney-client, work product, joint defense, and/or other applicable privileges.

Travis T. Pregent, Esq.
PREGENT LAW

One State Street, Suite 1200, Boston, MA 02109

One Hundred Cummings Center, Suite 207P, Beverly, MA 01915
Office. 978.381.3256 | Cell. 978-317-2203 | Fax. 978.633.9048
travis@pregentlaw.com

www.pregentlaw.com

 

 
   
  
     
 

The documents ir
information is i
mailed informe

ided to

  

tion by per

error. please notify us vi
Case 1:20-cv-12229-NMG Document 39-2 Filed 05/19/21 Page 11 of 11

Travis T. Pregent, Esq.
PREGENT LAW

One State Street, Suite 1200. Boston, MA 02109

One Hundred Cummings Center, Suite 207P, Beverly, MA 01915
Office. 978.381.3256 | Cell. 978-317-2203 | Fax. 978.633.9048
travis@pregentlaw.com

www.pregentlaw.com

 

The documents included with this electronic mail transmission contain information from the law firm of Pregent Law which is confidential and/or privileged. This
information is intended to be for the use of the addressee only. Note that any disclosure, printing, photocopying, distribution or use of the contents of this e-mailed
information by persons other than the addressee or an agent of the addressee, is unauthorized and prohibited. If you have received this electronic mail in error
please notify us via electronic mail reply to the sender or by telephone (978-381-3256) immediately

 
